DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 11, 14, and 18 have been amended as per the amendment filed on 3/01/2022.
Currently Claims 1, and 6-22 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Gao on 3/11/2022.

The application has been amended as follows: 


a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge; 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode; and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode;
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes;
[[a]] first trenches [[is]] are provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
[[a]] fourth trenches are [[is]] provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trenches, the second trench, the third trench and the fourth trenches all have a plurality of bending points; and
es include a trench that extends from the first trench to the second trench, [[or]] a trench that extends from the first trench to the third trench, [[or]] and a trench that extends form an intersection point of [[the]] two [[adjacent]] first trenches, adjacent to each other, of the same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, such that the arrangement of the fourth trenches in two dummy electrodes arranged along the FIRST touch electrode extending across the FIRST direction are symmetrical while two dummy electrodes arranged along the second touch electrode extending across the second direction are NOT symmetrical 

14. (Currently Amended) A touch panel, comprising a touch structure, wherein touch structure, comprising a plurality of repeating units, wherein each of the repeating units 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge; 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode; and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode;

[[a]] first trenches are [[is]] provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
[[a]] fourth trenches are[[is]] provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
edges of the first trenches, the second trench, the third trench and the fourth trenches all have a plurality of bending points; and
the fourth trenches include a trench that extends from the first trench to the second trench, [[or]] a trench that extends from the first trench to the third trench, [[or]] and a trench that extends form an intersection point of [[the]] two [[adjacent]] first trenches, adjacent to each other, of the same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, such that the arrangement of the fourth trenches in two dummy electrodes arranged along the FIRST touch electrode extending across the FIRST direction are symmetrical while two dummy electrodes arranged along the second touch electrode extending across the second direction are NOT symmetrical 


	a touch structure, wherein touch structure, comprises 
	a plurality of repeating units, wherein each of the repeating units 
a first touch electrode extending in a first direction, the first touch electrode being connected at positions of first tip sections by a bridge; 
a second touch electrode extending in a second direction, the second touch electrode being directly electrically connected, and the second touch electrode intersecting with and insulated from the first touch electrode at the positions of the first tip sections of the first touch electrode; and 
dummy electrodes provided in regions of each of the repeating units not provided with the first touch electrode and the second touch electrode;
wherein each of the dummy electrodes comprises at least two sub-dummy electrodes;
[[a]] first trenches [[is]] are provided between the first touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; 
a second trench is provided between the second touch electrode and any corresponding dummy electrode adjacent to the first touch electrode; and  Page 11 of 24Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74610 SB 
a third trench is provided between dummy electrodes located in adjacent repeating units;
[[a]] fourth trenches are [[is]] provided between any two adjacent sub-dummy electrodes located in each of the dummy electrodes;
es, the second trench, the third trench and the fourth trenches all have a plurality of bending points; and
the fourth trenches include a trench that extends from the first trench to the second trench, [[or]] a trench that extends from the first trench to the third trench, [[or]] and a trench that extends form an intersection point of [[the]] two [[adjacent]] first trenches, adjacent to each other, of the same dummy electrode to an intersection point of the second trench and an adjacent third trench of the same dummy electrode, such that the arrangement of the fourth trenches in two dummy electrodes arranged along the FIRST touch electrode extending across the FIRST direction are symmetrical while two dummy electrodes arranged along the second touch electrode extending across the second direction are NOT symmetrical  

	End of Amendment.

Allowable Subject Matter
Claims 1 and 6-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the feature present in independent claims 1, 14, and 18.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699